PER CURIAM.
Irving Schulman has filed a petition for leave to resign from membership in The Florida Bar under rule 3-7.11 of the Rules Regulating The Florida Bar. The petition states that resignation is sought without leave to apply for readmission.
The petition contains a statement of past and pending disciplinary proceedings in which respondent has been or is involved. In response to the petition, The Florida Bar has stated that it approves of respondent’s petition for leave to resign. We find that the standards governing resignations when disciplinary proceedings are pending are satisfied in this case. We therefore grant the petition for leave to resign.
The Florida Bar requests that acceptance of respondent’s resignation be made subject to the condition that he be required to pay the litigation costs and investigative and auditing expenses thus far incurred by the Bar in two pending disciplinary proceedings. We grant the request.
Irving Schulman is granted leave to resign permanently from The Florida Bar. The resignation shall take effect immedi*1089ately. Judgment is entered against Irving Schulman for costs in the amount of $5,469.84, for which sum let execution issue.
It is so ordered.
McDonald, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.